In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00305-CV
     ___________________________

  IN RE REBECCA BILLMEIER, Relator




             Original Proceeding
158th District Court of Denton County, Texas
        Trial Court No. 19-9663-158


   Before Gabriel, Bassel, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief is denied.1


                                                              Per Curiam

Delivered: September 30, 2020




      1
        To the extent that relator is attempting to invoke this court’s appellate
jurisdiction, rather than its writ jurisdiction, relator failed to file a timely notice of
appeal; therefore, we do not have jurisdiction over an interlocutory appeal from the
trial court’s order. See Tex. R. App. P. 26.1(b), 26.3; see also Tex. Civ. Prac. & Rem.
Code Ann. § 51.014(a)(4).

                                            2